                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
    In re: Lion Air Flight JT 610 Crash

                                                                    Lead Case: 1:18-cv-07686

                                                                    Honorable Thomas M. Durkin

                                                                    This filing applies to
                                                                    Case No. 1:19-cv-05842


                         MOTION FOR JUDGMENT IN PLAINTIFF’S FAVOR

              Plaintiff, MULTI RIZKI, as surviving heir and representative of the heirs of Rijal

Mahdi, deceased, by and through Plaintiff’s attorneys Wisner Law Firm, P.C. and Husain Law +

Associates, PC., and for Plaintiff's Motion For Judgment in Plaintiff’s Favor, states as follows:

        1.    Plaintiff was previously represented by attorneys at the Edelson PC and Giardi Keese

law firms.

        2.    During the course of representation by Plaintiff’s former counsel, Plaintiff, through her

former counsel, settled her claims and the claims of decedent’s heirs against defendant The Boeing

Company for a confidential amount.

        3.    Plaintiff’s claims against The Boeing Company were dismissed with prejudiced

pursuant to stipulation. The Court retained jurisdiction for the purpose of effectuating settlement.

(Doc. ##581, 593)

        4.    Upon information and belief, the gross settlement funds were paid by The Boeing

Company to Plaintiff’s former counsel. However, Plaintiff never received the net amount payable

to Plaintiff after deduction of attorney’s fees and costs. 1


1
  Plaintiff disputes the amount of costs Plaintiff’s former counsel sought reimbursement for since Plaintiff never
received an itemization of the reimbursable costs from Plaintiff’s former counsel.
     5.       This Court previously entered judgment in favor of certain plaintiffs against the law

firm Girardi Keese and attorney Thomas Girardi for settlement funds that remain unpaid to those

other plaintiffs. The Court entered judgment in the amount of the outstanding funds plus interest.

(Doc. #848)

     6.       Plaintiff Multi Rizki was not a party to the Court’s previous Judgment (Doc. #848) and

likewise seeks a judgment in Plaintiff’s favor against law firm Girardi Keese and attorney Thomas

Girardi for the amount owed to Plaintiff and decedent’s heirs plus interest. Plaintiff provided the

Court with the details of the funds owed to Plaintiff in Plaintiff’s sealed filing. (Doc. #897)

     7.       Therefore, Plaintiff seeks a Judgment from this Court in Plaintiff’s favor against

Girardi Keese and Thomas Girardi in the amount of the net funds that were due to Plaintiff upon

receipt of the gross settlement funds plus interest.

     WHEREFORE, Plaintiff Multi Rizki, as surviving heir of decedent of Rijal Mahdi, deceased,

and representative of the heirs of decedent Rijal Mahdi, deceased, respectfully requests that this

Court enter a Judgment in Plaintiff’s favor and providing any other such relief that this Court

deems just.

Dated: December 22, 2020                               Respectfully submitted,


                                                                    /s/Alexandra M. Wisner
                                                                 Attorney For Plaintiffs

                                                       Wisner Law Firm, P.C.
                                                       514 W. State Street
                                                       Suite 200
                                                       Geneva, Illinois 60134
                                                       (630) 262-9434
                                                       (630) 262-1066 (fax)
                                                       faw@wisner-law.com
                                                       IL Bar #3048713
                                                       awisner@wisner-law.com
                                                       IL Bar #6317572



                                                  2
    Nomaan K. Husain
    HUSAIN LAW + ASSOCIATES, PC
    5858 Westheimer, Suite 400
    Houston, Texas 77057
    (713) 800-1200
    nh@hlalawfirm.com
    (pro hac vice forthcoming)




3
                               CERTIFICATE OF SERVICE
      Alexandra M. Wisner, an attorney, certifies that she served Plaintiff Multi Rizki’s Motion
for Judgment in Plaintiff’s Favor all counsel of record via CM/ECF on December 22, 2020.


                                                               /s/Alexandra M. Wisner
